33 N.J. 78 (1960)
161 A.2d 475
JACK GREENFIELD, PLAINTIFF-RESPONDENT,
v.
ROBERT DUSSEAULT, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued June 7, 1960.
Decided June 13, 1960.
Mr. John J. O'Donnell argued the cause for the appellant (Messrs. Egan, O'Donnell & Hanley, attorneys).
Mr. Sam Weiss argued the cause for the respondent (Mr. Jacob Siegal, attorney).
PER CURIAM.
The judgment is affirmed essentially for the reasons expressed in the majority opinion of Judge Freund in the court below.
BURLING, J., concurring in result.
For affirmance  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  7.
For reversal  None.